Citation Nr: 9905133	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  95-25 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for frozen feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from February 1953 to November 
1954.

The appeal arises from a rating decision dated in April 1995 
in which the Regional Office (RO) denied service connection 
for frozen feet.  The Board of Veterans' Appeals (Board) 
remanded this case in April 1997.  


REMAND

Prior to the Board's April 1997 remand, the evidence of 
record included the report of a VA examination performed in 
August 1994.  According to the examination report, the 
veteran's subjective complaints were of constant pain in his 
feet.  Examination showed that his feet had a purplish color 
when in the dependent position, no pulsation, and bilateral 
paresthesias.  The diagnosis was history of bilateral 
frostbite with bursting of the plantar surface bilaterally 
and residual pain and paresthesias.  Thus, there is competent 
evidence tending to attribute the veteran's symptoms to his 
alleged exposure to frostbite in service.

After the Board remanded the case, the RO requested VA 
outpatient treatment records.  A December 1996 VA outpatient 
treatment record includes an impression of chronic foot pain 
of questionable etiology.  An April 1997 VA outpatient 
treatment record includes an assessment of no evidence of 
peripheral neuropathy and chronic pain after frostbite.  

The veteran underwent another VA examination of the feet in 
June 1997.  That examination revealed a tinge of cyanosis on 
dependency.  However, there was no scarring on the plantar 
surface of the feet and no secondary skin or vascular changes 
or impairment of function.  Additionally, the veteran walked 
well without a limp and with a steady gait; and the dorsalis 
pedis and posterior tibial pulsations were good, bilaterally.  
The diagnosis was history of frozen feet.  The examiner also 
commented that "[a]ccording to the remand, the etiology of 
any current disability and the likelihood of any current 
disability due to the frostbite experienced over forty years 
ago, in service, is negligible.....his feet actually appear 
normal."  

Thus, the diagnoses at the VA examinations are not consistent 
with one another.  Additionally, clarification of the June 
1997 VA examiner's opinion would be helpful in adjudicating 
this claim.  

The Board also notes that the veteran reported that Dr. Gene 
Berry, his doctor for 30 years, told him that he had nerve 
damage due to the frostbite in service.  The RO should inform 
the veteran that he should submit a statement from Dr. Berry 
relating such an opinion.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the United States Court of 
Veterans Appeals.  Therefore, the case is REMANDED to the RO 
for the following development: 

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The RO should inform the 
veteran that he should submit a statement 
from Dr. Gene Berry relating a current 
disability to the frostbite in service. 

2.  The RO should also attempt to secure 
copies of all VA medical records 
pertaining to the veteran dated from June 
1997, the date of the last such request.  

3.  The RO should refer the case to the 
July 1997 examiner, if possible, to 
clarify whether the objective findings 
noted at examinations in August 1994 and 
July 1997 and outpatient treatment 
examinations and the veteran's subjective 
complaints are consistent with residuals 
of his history of frostbite over 40 year 
ago.  Copies of the VA examination 
reports dated in August 1994 and July 
1997 and the VA outpatient treatment 
records should be provided to the 
examiner for review.  If the July 1997 
examiner is not available, the case 
should be referred to another examiner to 
review the evidence and provide the above 
requested opinion.  The examiner should 
also provide rationales for his or her 
opinions.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record in light of the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
with additional argument and/or evidence. 


Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 5 -


